Citation Nr: 1618681	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability to include alcoholism, posttraumatic stress disorder (PTSD), and anxiety.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, to include as a residual of a motor vehicle accident (MVA).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, as a residual of an MVA. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disability. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal (GI) disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by chest pain.  

9.  Entitlement to service connection for a right knee disability.

10.  Entitlement to service connection for a psychiatric disability to include PTSD, anxiety, and alcoholism.

11.  Entitlement to service connection for a right shoulder disability, to include as residuals of an MVA.

12.  Entitlement to service connection for a back disability, to include as residuals of an MVA. 

13.  Entitlement to service connection for a vision disability. 

14.  Entitlement to service connection for headaches.

15.  Entitlement to service connection for a GI disability.  

16.  Entitlement to service connection for a disability manifested by chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a videoconference hearing before the Board in October 2015.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the issue of entitlement to service connection for a back disability and right shoulder disability were addressed separately from the claim for residuals of an MVA.  During the October 2015 hearing before the Board, the Veteran reported only those two complaints in requesting service connection for residuals of an MVA.  Therefore, the Board has combined the appeals to avoid repetition.  

The issue of entitlement to a temporary total disability rating has been raised by the record in an October 2015 statement, additionally, the Veteran claimed service connection for a left shoulder and increased rating for the left knee in the September 2013 VA Form 9.  At the October 2015 hearing, the Veteran indicated that he believed his left shoulder claim was pending and he asserted that his right shoulder was secondary to his left.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of a psychiatric disability, a back disability, a right shoulder disability, a vision disability, headaches, a GI disability, a disability manifested by chest pain, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2007 rating decision originally denied service connection for a right shoulder disability and denied reopening service connection for headaches, a vision disability, and a right knee disability; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for a right shoulder disability, headaches, a vision disability, and a right knee disability has been received since the prior final rating decision in February 2007.

3.  A December 2009 rating decision originally denied service connection for a GI disability, chest pain, and PTSD, and denied reopening a claim of service connection for a lumbar spine disability; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection for GI disability, chest pain, an acquired psychiatric disability, and a lumbar spine disability has been received since the prior final rating decision in December 2009.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision is the most recent final decision on the issues of entitlement to service connection for headaches, a vision disability, a right knee disability, and a right shoulder disability.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The December 2009  rating decision is the most recent final decision on the issues of entitlement to service connection for an acquired psychiatric disability, a GI disability, a disability manifested by chest pain, and a back disability.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

3.  New and material evidence has been received since the prior denials of service connection for the Veteran's disabilities to reopen the claims.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence 

The Veteran's claims to reopen involve claims of entitlement to service connection for a right knee condition, an acquired psychiatric disability, a right shoulder disability, a back disability, a vision disability, residuals of an MVA, headaches, and a GI disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A February 2007 rating decision originally denied service connection for a right shoulder disability and denied reopening service connection for headaches, a vision disability, and a right knee disability.  The Veteran did not file a notice of disagreement regarding the February 2007 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the February 2007 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

A December 2009 rating decision originally denied service connection for a GI disability, chest pain, and PTSD, and denied reopening service connection for a lumbar spine disability based on a lack of new and material evidence.  Again, the Veteran did not file a notice of disagreement regarding the December 2009 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the December 2009 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the Board will address each issue in turn.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO originally denied service connection for a GI disability in December 2009, finding that although the Veteran had some stomach complaints during service, he did not have a chronic disability.  Since the prior final rating decision in December 2009, VA has received additional evidence, including a diagnosis of irritable bowel syndrome (IBS) and an assertion that his stomach complaints during service are causally related to his IBS.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The RO originally denied service connection for a disability manifested by chest pain in December 2009, finding that the Veteran did not have a current disability that was causally related to service.  Since the prior final rating decision in December 2009, VA has received additional evidence, including lay evidence relating his chest pain complaints to his hypertension or his anxiety.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.

The RO originally denied service connection for an acquired psychiatric disability, specifically PTSD, most recently in December 2009, finding that the Veteran did not have a verified stressor in service.  Since the prior final rating decision December 2009, VA has received additional evidence, including a new stressor statement and treatment records noting PTSD.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The RO most recently denied service connection for a right knee disability in a February 2007 rating decision.  Since the prior final rating decision in February 2007, VA has received additional evidence, including VA treatment records diagnosing arthritis of the right knee and a meniscal tear and providing the possibility that the right knee disability may be related to his left knee disability.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The RO most recently denied service connection for a back disability in December 2009.  Since the prior final rating decision in December 2009, VA has received additional evidence, including a diagnosis of osteoarthritis of the back.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The RO most recently denied service connection for a vision disability in a February 2007 rating decision.  Since the prior final rating decision in February 2007, VA has received additional evidence, including a diagnosis of photopsia, meibomian gland dysfunction, dry eye syndrome, and refractive errors.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The RO most recently denied service connection for headaches in a February 2007 rating decision.  Since the prior final rating decision in February 2007, VA has received additional evidence, including lay evidence that his headaches are stress-related and are secondary to his psychiatric claim.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for a right knee disability, an acquired psychiatric disability, a right shoulder disability, a back disability, a vision disability, headaches, a GI disability, and a disability manifested by chest pain.  





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee condition is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability to include alcoholism, PTSD, and anxiety is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability, to include as a residual of an MVA is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a back disability, as a residual of an MVA is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for a vision disability is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a GI disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a disability manifested by chest pain is reopened.  


REMAND

The Veteran has contended that he has PTSD due to personal assaults in service.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent letters by VA in March 2009 and August 2009, these letters do not comply with the above elements of a personal assault case.  

There are specific notice and development requirements in a PTSD claim based on personal assault.  See VA Adjudication Procedural Manual (M21-1), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

The Board notes that the Veteran has asserted a disability manifested by chest pain.  The record contains conflicting opinions as to the cause of the Veteran's chest pain.  A private treatment record in January 2008 notes that the Veteran's chest pain is caused by heartburn, but a March 2008 private treatment record shows that the Veteran has a mild fixed inferior wall abnormality.  The Veteran has also asserted that his chest pain may be causally related to his hypertension or his anxiety.  The Board finds that a VA examination is necessary to determine the etiology of the Veteran's chest pain.  

Regarding the Veteran's claim of service connection for a GI disability, the Veteran has received a current diagnosis of IBS.  Additionally, the Veteran's service treatment records show several complaints of GI distress.  The Veteran has a current disability, symptoms during service, but insufficient evidence to show a causal relationship between the current diagnosis and service.  Therefore, in light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is required.

In the same manner, the Veteran has a current diagnosis of osteoarthritis of the spine.  He suffered an MVA during service.  The Veteran has a current disability, symptoms during service, but insufficient evidence to show a causal relationship between the current diagnosis and service.  Again, in light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is required.

As the Veteran's claim of service connection for the left shoulder, which is being referred by the Board, affects the claim of service connection for the right shoulder, the Board finds that the service connection claims are inextricably intertwined.  Additionally, the Veteran has asserted that his headaches are causally related to his anxiety claim.  The Board finds that these claims are also inextricably intertwined.  The claims regarding the right shoulder and the headaches cannot be fully addressed until the claims regarding the left shoulder and psychiatric disability are also addressed.  In order to avoid a future delay in the Veteran's claim, the Board will request nexus opinions on the Veteran's headaches and right shoulder, to be used in the event the Veteran's other disabilities are granted service connection. 

Regarding the Veteran's vision disability, the Veteran has been diagnosed with photopsia, meibomian gland dysfunction, and dry eye syndrome.  The Veteran stated that he noted the flashes of lights during service.  The Board finds that a VA examination is necessary to determine the etiology of the Veteran's diagnosed eye disabilities.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a PTSD personal assault stressor letter.  Under 38 C.F.R. § 3.304(f)(5), the letter should include advising the Veteran that he may submit any further information as to the personal assault in service that would support a diagnosis of PTSD.  The letter should specifically include a list of examples of such evidence comprising of:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  A copy of the letter should be added to the claims files.

2.  The Veteran has asserted that he received article 15s, extra duty, loss of rank, and DUI infractions during service due to his assault.  The RO should attempt to verify any of these events, including obtaining the Veteran's personnel file.  All attempts to verify them should be documented in the claims file.  

3.  Schedule a VA examination to determine the nature of any psychiatric disability.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.) The examiner should determine if the Veteran the Veteran meets the diagnostic criteria for PTSD, and if so, whether it is related to any verified stressor.  The examiner should offer an opinion as to whether the stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  

b.)  As to any psychiatric diagnosis other than PTSD, to include generalized anxiety disorder, depression, and substance abuse, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the condition manifested during service or is causally related to service, to include events therein.

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a headaches disability that is causally related to service, or is causally related to the Veteran's psychiatric disabilities?

d.)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a headache disability that was aggravated by (permanently worsened by) the Veteran's psychiatric disabilities?     

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA examination related to his chest pain.  The examiner should review the claims file, provide a diagnosis for any chest pain, and note any cardiac, psychiatric, or GI diagnoses that may be causing or aggravating the Veteran's chest pain, and address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a disability manifested by chest pain that had its onset during service, is causally related to service, or is causally related to the Veteran's hypertension, psychiatric disabilities, or GI disabilities?      

b.)   Is it at least as likely as not (50 percent probability or more) that the Veteran has a disability manifested by chest pain that was aggravated by (permanently worsened by) the Veteran's service-connected hypertension, non-service connected psychiatric disabilities, or non-service connected GI disabilities?     

A complete rationale for any opinion offered should be provided.

5.  Schedule the Veteran for a VA examination related to his GI complaints, specifically his diagnosis of IBS.  The examiner should review the claims file, note all GI disabilities, and address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a GI disability that had its onset during service, is causally related to service, or is causally related to the Veteran's psychiatric disabilities?  The examiner should specifically note the GI complaints during service in February 1985, June 1985, and September 1987.    

b.)   Is it at least as likely as not (50 percent probability or more) that the Veteran has a GI disability that was aggravated by (permanently worsened by) the Veteran's psychiatric disabilities?     

A complete rationale for any opinion offered should be provided.

6.  Schedule the Veteran for a VA orthopaedic examination.  The examiner should review the claims file, note all right knee, right shoulder, and back disabilities, and address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disabilities manifested during service, are causally related to service, or are causally related to the Veteran's service-connected left knee and ankle disabilities?  The examiner should specifically address the November 2014 VA treatment record that noted it is certainly possible that years of favoring the right leg has led to earlier than expected arthritis in the right knee.    

b.)   Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was aggravated by (permanently worsened by) the Veteran's left knee and left ankle disabilities?  Again, the examiner  should specifically address the November 2014 VA treatment record that noted it is certainly possible that years of favoring the right leg has led to earlier than expected arthritis in the right knee.  

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability manifested during service, is causally related to service, or is causally related to the Veteran's left shoulder disability?      

d.)   Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability was aggravated by (permanently worsened by) the Veteran's left shoulder disability?  

e.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's back disability manifested during service or is causally related to service?  The examiner should address the Veteran's MVA during service as well as the physical demands of his duties.      

A complete rationale for any opinion offered should be provided.

7.  Schedule the Veteran for a VA examination of the eyes.  The examiner should review the claims file, note all eye disabilities, to include photopsia, meibomian gland dysfunction, and dry eye syndrome, and address the following questions:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's eye disabilities manifested during service, are causally related to service, or are causally related to the Veteran's service-connected hypertension or non-service connected headaches?  The examiner should specifically address the in-service MVA and the Veteran's lay statements regarding the onset of flashes of light during service.    

b.)   Is it at least as likely as not (50 percent probability or more) that the Veteran's eye disabilities were aggravated by (permanently worsened by) the Veteran's service-connected hypertension or his non-service connected headaches?    

A complete rationale for any opinion offered should be provided

8.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

9.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


